


EXHIBIT 10.16




HERITAGE FINANCIAL CORPORATION
DEFERRED COMPENSATION PLAN
PARTICIPATION AGREEMENT


This Participation Agreement (“Participation Agreement”) is effective as of
January 1, 2015 (the “Award Date”) by and between HERITAGE FINANCIAL CORPORATION
(the “Company”) and Bryan D. McDonald, an employee of the Company (the
“Participant”). Except for terms defined herein, any capitalized term in this
Participation Agreement has the meaning ascribed to that term under the Heritage
Financial Corporation Deferred Compensation Plan, as amended (the “Plan”).
WHEREAS, the Company has adopted the Plan, effective July 1, 2012, as amended
and restated August 29, 2012, and the Committee has determined that the
Participant is eligible to receive Company Contributions under the Plan subject
to the terms and conditions set forth in the Plan and this Participation
Agreement.
WHEREAS, this Participation Agreement is being offered to the Participant in
connection with the Participant’s entering into an employment agreement with the
Company concurrent herewith, and all rights and obligations set forth herein
shall be strictly subject to and contingent upon the Participant entering into
such employment agreement contemporaneous herewith.
NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants of the parties hereto set forth in this Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby
expressly covenant and agree as follows:
Section 1.Company Contributions.
(a)For Plan Years 2015 through (and including) 2017, the Company shall make
Company Contributions, to be reflected in the Participant’s Company Contribution
Account, as determined in accordance with Exhibit A hereto. The performance
metrics and targets in connection with such Company Contributions shall be
established each year in the sole discretion of the Committee, following
consultation with the Chief Executive Officer of the Company. In the event
Company performance relative to the established performance metrics and targets
is impacted by a decision or activity that is outside of the Company’s current
annual financial plan, but supports the Company's long-term strategic plan, the
Committee shall give consideration to overall corporate results and
achievements. The Committee may exercise discretion regarding the performance
metrics used to assess overall corporate performance relative to both the
Company’s current annual financial plan and long-term strategic plan when
determining Company Contributions. Decisions and activities that may occur that
are outside of the Company’s current annual financial plan may include
acquisitions, acquisition-related accounting issues, changes in FDIC premiums,
special assessments, gains or losses on bank-owned properties and other events
that were not foreseeable at the time the Company’s current annual financial
plan was prepared.
(b)Any Company Contributions made pursuant to this Participation Agreement shall
be reflected in the Participant’s Company Contribution Account effective as of
the January 1 immediately following the Plan Year to which the Company
Contribution relates.
(c)In order to be eligible to receive a Company Contribution for a Plan Year,
the Participant must (i) have a performance rating of at least “satisfactory”
for the Plan Year to which the Company Contribution relates (as determined by
the Committee) and (ii) not have incurred a Separation from Service prior to the
end of the Plan Year to which the Company Contribution relates; provided,
however, that the




--------------------------------------------------------------------------------




Participant shall be eligible to receive a pro rata Company Contribution for any
Plan Year during which the Participant incurs a Separation from Service due to
the Participant’s Disability or death, termination by the Company without Cause
or termination by the Participant for Good Reason or following age 65, with such
pro rata Company Contribution based upon the number of days in such Plan Year
prior to the Participant’s Separation from Service and actual Company
performance for the entire Plan Year.
Section 2.Company Contribution Account. The Participant’s Company Contribution
Account shall, in accordance with the Plan, be credited with the Interest Rate
as of each Valuation Date until all amounts in such Company Contribution Account
have been fully distributed or forfeited.
Section 3.Vesting and Forfeiture of Company Contribution Account
(a)Subject to Section 3(b), Section 3(c) and Section 3(d) below, the portion of
the Participant’s Company Contribution Account attributable to this
Participation Agreement shall vest in accordance with the following schedule,
with no pro rata vesting, provided that the Participant has not incurred a
Separation from Service prior to the respective vesting date:
Percentage of Company Contribution
Vesting Date
0%
Award Date
Initial 10%
January 1, 2016
Additional 10%
January 1, 2017
Additional 10%
January 1, 2018
Additional 10%
January 1, 2019
Additional 10%
January 1, 2020
Additional 10%
January 1, 2021
Additional 10%
January 1, 2022
Additional 10%
January 1, 2023
Additional 10%
January 1, 2024
Final 10%
January 1, 2025



(b)The Participant’s entire Company Contribution Account shall fully vest upon
(i) a Change in Control that occurs on or before the Participant’s Separation
from Service, (ii) the Participant’s Disability, and (iii) the Participant’s
death.
(c)In the event the Participant’s Separation from Service, other than as
provided in Section 3(b) above and other than for Cause, occurs prior to the
vesting of the Participant’s Company Contribution Account, the Participant shall
forfeit all rights, title and interest in and to any unvested amounts in the
Participant’s Company Contribution Account as of the Participant’s Separation
from Service.
(d)In the event of the Participant’s Separation from Service for Cause, the
Participant shall forfeit all rights, title and interest in and to any vested
and unvested amounts in the Participant’s Company Contribution Account as of the
Participant’s Separation from Service.
Section 4.Distribution of Company Contribution Account
(a)Distribution Events.
(i)Subject to Section 15(l) of the Plan, distribution of the vested portion of
the Participant’s Company Contribution Account shall commence on the fifth day
of the month following the later to occur of the Participant’s attainment of age
65 or the Participant’s Separation from Service other than due to the
Participant’s Disability or death.
(ii)Notwithstanding Section 4(a)(i) above, in the event of the Participant’s
Disability or death, distribution of the vested portion of the Participant’s
Company Contribution Account shall commence on the fifth day of the month
following such Disability or death.
(b)Form of Distribution.
(i)Subject to Section 15(l) of the Plan, in the event of distribution of the
Participant’s Company Contribution Account due to the Participant’s attainment
of age 65 or the Participant’s Separation from Service other than due to the
Participant’s Disability or death, such distribution shall be paid




--------------------------------------------------------------------------------




in 24 equal monthly installments; provided, however, that if such Separation
from Service occurs within 24 months following a Change in Control, such
distribution shall be in a lump sum.
(ii)In the event of distribution of the Participant’s Company Contribution
Account due to the Participant’s Disability or death, such distribution shall be
in a lump sum.
(c)Change in Distribution. The Participant may elect to change the timing of
distribution set forth in this Section 4 to a later date, in accordance with
Code Section 409A and such rules and procedures as the Company may prescribe,
subject to the following:
(i)Such election may not take effect until at least 12 months after the date it
is filed with the Company;
(ii)Such election must be made not later than 12 months prior to the first
scheduled payment date; and
(iii)To the extent required under Code Section 409A, the revised payment date
must be not sooner than the five-year anniversary of the previously-scheduled
payment date.
Section 5.Miscellaneous
(a)Restrictive Covenants. The Participant shall be bound by the restrictive
covenants and other terms and conditions set forth in Exhibit B hereto.
(b)Tax Withholding. The Company may withhold any taxes that are required to be
withheld from the benefits provided under this Participation Agreement and the
Plan. The Participant acknowledges that the Company’s sole liability regarding
taxes is to forward any amounts withheld to the appropriate taxing authorities
and to satisfy all applicable reporting requirements.
(c)Plan Governs. Notwithstanding any provision of this Participation Agreement
to the contrary, this Participation Agreement is subject to the terms of the
Plan, a copy of which may be obtained by the Participant from the Company. This
Participation Agreement is subject to all interpretations, amendments, rules and
regulations promulgated by the Committee from time to time pursuant to the Plan.
Notwithstanding anything in this Participation Agreement to the contrary, in the
event of any discrepancy between the corporate records of the Company and this
Participation Agreement, the corporate records of the Company shall control.


(signature page follows)




IN WITNESS WHEREOF, each of the parties hereto has caused this Participation
Agreement to be executed as of March 9, 2015.




--------------------------------------------------------------------------------




HERITAGE FINANCIAL CORPORATION
By: /s/ BRIAN L. VANCE    Its: Chief Executive Officer
PARTICIPANT
/s/ Bryan D. McDonald
Bryan D. McDonald
Exhibit A
[TO BE UPDATED TO CORRESPOND TO PERFORMANCE METRICS FOR EXECUTIVES FOR 2015]
Company Contribution - 2015 Plan Year
Pursuant to Section 1 of the Participation Agreement, a Company Contribution
shall be made for the 2015 Plan Year contingent upon achievement of the
applicable “Performance Metrics” set forth in the table immediately below.
If actual [Metric] is below the Minimum for the 2015 Plan Year, the Company
Contribution with respect to the [Metric] shall be 0% of the Participant’s
Annual Base Salary as in effect on December 31, 2015. If actual [Metric] is at
the Minimum for the 2015 Plan Year, the Company Contribution with respect to the
[Metric] shall be 5% of the Participant’s Annual Base Salary as in effect on
December 31, 2015. If actual [Metric] is at or above the Maximum for the 2015
Plan Year, the Company Contribution with respect to the [Metric] shall be 17.5%
of the Participant’s Annual Base Salary as in effect on December 31, 2015. If
actual [Metric] is at the Target for the 2015 Plan Year, the Company
Contribution with respect to the [Metric] shall be 10% of the Participant’s
Annual Base Salary as in effect on December 31, 2015. If actual [Metric] is
between the Minimum and the Target or the Maximum and the Target for the 2015
Plan Year, the Company Contribution shall be determined based upon linear
interpolation. For example, if actual [Metric] is 0.525% for the 2015 Plan Year,
the Company Contribution with respect to the [Metric] shall be 7.5% of the
Participant’s Annual Base Salary as in effect on December 31, 2015; and if such
[Metric] is 0.675%, such Company Contribution shall be 13.75%.
The Company Contribution with respect to the [Metric 2] shall be calculated in
the same manner (as described in the immediately preceding paragraph) as the
Company Contribution with respect to the [Metric].
2015 Plan Year Performance Criteria and Company Contribution Percentages
Performance Metric*
Weighting
Minimum*
Target*
Maximum*
Actual Performance Result
Company Contribution‡
[Metric]
50%


(5% Company Contribution)


(10% Company Contribution)


(17.5% Company Contribution)
$________
_____%
[Metric 2]
50%


(5% Company Contribution)


(10% Company Contribution)


(17.5% Company Contribution)
_____%
_____%
Total 2015 Plan Year Company Contribution
_____%

*The above Performance Metrics and Minimums, Targets and Maximums shall be
established each year in the sole discretion of the Committee, following
consultation with the Chief Executive Officer of the Company.
‡As % of Annual Base Salary as of December 31, 2015.




--------------------------------------------------------------------------------




Company Contribution Opportunities (as % of Annual Base Salary)
 
[Metric] (50%)
[Metric 2] (50%)
Total Company Contribution (as % of Annual Base Salary†)
Minimum
5%
5%
10.00%
Target
10%
10%
20.00%
Maximum or above
17.5%
17.5%
35.00%

†As in effect on December 31 of the applicable Plan Year.
Exhibit B
Restrictive Covenants
(a)Restrictive Covenants. The Participant hereby acknowledges and agrees that
the non-competition, non-solicitation and other restrictive covenants (the
“Restrictive Covenants”) set forth in Section 6 of that certain Employment
Agreement made and entered into by and between the Participant and the Company,
entered into October 23, 2013 (the “Employment Agreement”), are hereby
incorporated into this Participation Agreement by reference as if fully and
independently restated herein. Such Restrictive Covenants shall only be modified
for purposes of this Participation Agreement by an amendment of this
Participation Agreement by the parties hereto in writing and shall be unaffected
by any amendment or termination of the Employment Agreement unless this
Participation Agreement is amended independently.
(b)Remedies for Breach of Restrictive Covenants. The Participant has reviewed
the provisions of this Exhibit B with legal counsel, or has been given adequate
opportunity to seek such counsel, and the Participant acknowledges and expressly
agrees that the covenants contained in this Exhibit B are reasonable with
respect to their duration, geographical area and scope. The Participant further
acknowledges that the restrictions contained in this Exhibit B are reasonable
and necessary for the protection of the legitimate business interests and
confidential information of the Company, that they create no undue hardships,
that any violation of these restrictions would cause substantial injury to the
Company and such interests, and that such restrictions were a material
inducement to the Company to enter into this Participation Agreement. In the
event of any violation or threatened violation of the restrictions contained in
this Exhibit B, in addition to and not in limitation of, any other rights,
remedies or damages available to the Company under this Participation Agreement
or otherwise at law or in equity,
i.The Company shall be entitled to preliminary and permanent injunctive relief
to prevent or restrain any such violation by the Participant and any and all
persons directly or indirectly acting for or with the Participant, as the case
may be; and
ii.The Participant shall forfeit all rights, title and interest in and to any
vested and unvested amounts in the Participant’s Company Contribution Account.
(c)Condition Precedent. Compliance with the Restrictive Covenants shall be a
condition precedent to distribution of any amounts from the Participant’s
Company Contribution Account.
(d)Similar Restrictive Covenants. In the event of the existence of any other
agreement between the Participant and the Company or an affiliate that (i) is in
effect during the restricted periods under the Restrictive Covenants, and (ii)
contains restrictive covenants that conflict with any of the provisions of this
Exhibit B, then the more restrictive of such provisions from the agreements
shall control for the period during which the agreements would otherwise be in
effect.




